DETAILED ACTION
	This is the third office action for US Application 17/474,607 for a Spring Clip for Photovoltaic Module Mounting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0026946 to West et al.  Regarding claim 1, West et al. discloses a module mounting system (73A-73C-1) There is a mounting rail (7370) shaped to interface with a photovoltaic module frame (7351, 7353).  The mounting rail includes a locking portion (7373A), and there are one or more support structures (7540) to which the mounting rail is coupled.  There is a mounting clip (7390) with a PV module frame interfacing portion (7393A) and a mounting rail interfacing portion (7398, 7392), the mounting clip shaped to apply force via deformation of the mounting clip to force the mounting rail and the PV module frame against each other.  The mounting rail interfacing portion is configured to engage with the locking portion (see paragraph 329, which describes how 7373A engages the notch 7398).
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US WO 2016/189182 to Felix.  Regarding claim 8, Felix discloses a spring clip (see fig. 1) comprising an upper component including one or more arms (6, 8 and 7, 9).  There is a lower component (3, 4, 5) connected to the upper component (by 1, 2) and including a central loop (3, 4, 5 forms a loop), in which the upper component and the lower component are configured to rotate relative to each other about a hinge point (the top or bottom of 1, 2), to transition from an initial position to a final position.  The final position causes the arms of the upper component to interface with a PV module frame (21), and the central loop of the lower component is configured to engage with a locking mechanism (the flanges of 20) disposed on a mounting rail (20).

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.  Applicant argues that West et al. fails to disclose “the mounting rail including a locking portion” that is configured to engage with a corresponding “mounting rail interfacing portion of the mounting clip”.  However, the added limitations disclosed by West et al., as noted above.  Regarding claim 8, Applicant makes a similar argument, but the reference to Felix also discloses the added limitations, as noted above.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 21-24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632